Citation Nr: 0110504	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-06 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from October 1943 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from determinations of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) 
Committee on Waivers and Compromises (Committee).  In April 
1999, the Committee denied waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$7,977.  In an April 2000 "amended decision," the Committee 
calculated the amount of the overpayment of pension benefits 
to be $16,831, and concluded that waiver of recovery of such 
overpayment was not warranted.  


REMAND

A review of the record shows that in March 1988, the veteran 
submitted a claim for VA nonservice-connected disability 
pension benefits.  In support of her application, she 
submitted an Income, Net Worth, and Employment Statement on 
which she indicated that she had no income from any source, 
other than the Social Security Administration (SSA).  She 
specifically denied that she received any annuity, interest 
or dividend income.  She also claimed that that her net worth 
was zero and that she had no assets, stocks, bonds, bank 
deposits, etc.  

The veteran was awarded nonservice-connected pension 
benefits, effective June 1, 1988, based on her reported 
income and net worth.  The award letter clearly notified her 
that the rate of her pension was directly related to her 
income.  Attached to the June 1988 award letter was VA Form 
21-8768, which advised her that she was required to notify VA 
immediately of any change in her income or net worth, and 
that failure to promptly inform VA of such changes would 
result in the creation of an overpayment of benefits that 
would be subject to recovery.

As a condition to the continued receipt of her pension 
benefits, the veteran was required to complete annual 
Eligibility Verification Reports (EVR), beginning in 1989.  
The EVR form requested that she provide information about all 
income from any source, including annuity, interest, and 
dividend income.  She was also asked to provide information 
about her net worth, including "cash, bank accounts, etc."  

On her EVRs received in June 1989, June 1990, June 1991, June 
1992, June 1993, and June 1994, she reported, over her 
signature, that she had received no annuity, interest or 
dividend income in the previous year, nor did she have any 
assets in cash, bank accounts, etc.  She also reported 
estimated medical expenses, which the RO used to reduce the 
amount of her countable income for pension purposes.  The 
evidence shows that she was reminded in writing on several 
occasions during this period that the amount of her pension 
benefits depended on her income and net worth; she was 
further reminded that she had an obligation to notify VA 
immediately of any change in her income or net worth.

In 1992 and 1996, overpayments were created in the veteran's 
account due to her failure to timely notify the RO that the 
estimated medical expenses she reported had exceeded her 
actual medical expenses.  She requested waiver of the 
overpayment on both occasions.  In support of her requests, 
she submitted Financial Status Reports in August 1992 and May 
1996, on which she indicated that her only sources of income 
were her VA pension and monthly SSA.  She denied having any 
assets other than a 1979 Cadillac and $1,500 worth of 
household goods; she denied having any cash in the bank, 
savings bonds, stocks, bonds, or other assets.  By October 
1992 and July 1996 decisions, the Committee granted her 
requests for waiver, finding that while she had been at fault 
in the creation of the debts, repayment would cause financial 
hardship in view of her reported lack of income and assets.

Thereafter, the RO discovered that the veteran had received 
unearned income in 1995, which she had not previously 
reported.  In July 1998, the RO notified her of the proposal 
to reduce her pension retroactively, based on this additional 
income.  

By letter received in August 1998, she responded that she 
believed that personal documents should remain private and 
should not be revealed to anyone, including the government.  
She nonetheless enclosed a "rundown of [her] present income 
and investment," which showed that her monthly income 
included approximately $465 in "investment dividend," which 
she had failed to disclose previously.  By letter received in 
October 1998, she reported a "monthly annuity benefit" of 
$475 and her purchase in February 1998 of a certificate of 
deposit "amount to date: $1,754.06," accruing 4% interest, 
for her use "in the event of emergencies."

In September 1998, the RO notified the veteran that her 
pension award had been retroactively reduced, effective 
February 1, 1995, based on the discovery of previously 
unreported income.  She was further advised that this action 
had resulted in an overpayment of benefits which was subject 
to recovery.  By October 1998 letter, the veteran was 
notified that the amount of the overpayment was $7,977.  

The veteran requested a waiver of the overpayment, claiming 
that financial hardship would result if she were forced to 
repay the debt.  By April 1999 decision, the Committee denied 
the veteran's request for a waiver, finding that she bore 
considerable fault in the creation of the debt.  The 
Committee indicated that, while they were uncertain if she 
had deliberately tried to take advantage of the government, 
it was clear that her fault was "egregious."  The Committee 
further found that in light of her apparently considerable 
assets, collection of the debt would not create an undue 
financial hardship.

Thereafter, it appears that the RO received additional 
information that the veteran had received income in 1996, 
which she had not previously reported.  By November 1999 
letter, the RO notified her that her pension benefits had 
been terminated retroactively and that an overpayment had 
resulted.  The record contains no indication that she was 
notified of the exact amount of this additional overpayment, 
nor the effective date of the retroactive termination of her 
pension benefits.  Then, for reasons which are unclear, in 
February 2000, it appears that the RO reinstated her pension 
benefits, effective March 1, 1997.  

In April 2000, the Committee issued an "amended decision" 
on the veteran's request for a waiver in which it was noted 
that the amount of her overpayment had been recalculated and 
was now $16,831.  According to the amended decision, in 
November 1999, the veteran's pension benefits had been 
terminated effective February 1, 1996, producing a total debt 
of $16,831.  However, the Committee further noted that 
"[s]ubsequent award action was taken February 29, 2000, that 
reinstated her benefits effective March 1, 1997.  However, 
action was not taken to withhold these benefits and apply 
them to her debt.  Instead, she was issued a benefit payment 
on March 8, 2000, for $15,717."

Based on the nature of the facts set forth above, the Board 
is unable to evaluate the current amount of the overpayment 
and the exact manner in which was recalculated.  Thus, this 
question must be examined further.  

In addition, it appears that the veteran's financial status 
may have changed since the submission of her last financial 
status report.  As she claims that she is unable to repay the 
debt at issue in this case, the veteran should be provided an 
opportunity to submit a complete and current financial status 
report.  The Committee should review this updated financial 
data in conjunction with a reevaluation of her claim. 

Also, it is noted that there has been a significant change in 
the law during the pendency of this appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) became law.  Due to the 
change in law brought about by VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, as the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
ask her to submit an up-to-date Financial 
Status Report reflecting her current 
income from all sources, as well as her 
assets.  She should be informed that she 
should be as specific as possible 
regarding the sources of her income and 
nature of her expenses.  

2.  The RO should conduct a complete 
paid-and-due audit of the veteran's 
pension account to determine or confirm 
the current amount of the indebtedness.  
The report of audit should reflect the 
amounts actually paid to the veteran, as 
well as the amounts properly due.  In 
verifying the amount of overpayment, the 
RO should also consider the amount of 
unreimbursed medical expenditures 
reported by the veteran during the 
relevant periods of time.  A copy of the 
written audit must be associated with the 
claims file and another provided to the 
veteran and her representative.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

Then the RO should review the claim.  If the benefit sought 
on appeal is not granted, the veteran and her representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further consideration.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 


